

115 S2202 RS: National Transportation Safety Board Reauthorization Act
U.S. Senate
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 506115th CONGRESS2d SessionS. 2202[Report No. 115–293]IN THE SENATE OF THE UNITED STATESDecember 6, 2017Mr. Thune (for himself, Mr. Nelson, Mrs. Fischer, Mr. Booker, Mr. Blunt, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJuly 10, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 49, United States Code, to authorize appropriations for the National Transportation
			 Safety Board, and for other purposes.
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the National Transportation Safety Board Reauthorization Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; references.Sec. 2. Definitions.Sec. 3. Authorization of appropriations.Sec. 4. Still images.Sec. 5. Information sharing.Sec. 6. Electronic records.Sec. 7. Report on Most Wanted List methodology.Sec. 8. Methodology sections.Sec. 9. Addressing the needs of families of individuals involved in accidents.Sec. 10. Government Accountability Office report on investigation launch decision-making processes.Sec. 11. Periodic review of safety recommendations.Sec. 12. General organization.Sec. 13. Technical and conforming amendments. (c)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 2.DefinitionsIn this Act: (1)BoardThe term Board means the National Transportation Safety Board.
 (2)ChairmanThe term Chairman means the Chairman of the National Transportation Safety Board. (3)Most Wanted ListThe term Most Wanted List means the Board publication entitled Most Wanted List.
 3.Authorization of appropriationsSection 1118(a) is amended to read as follows:  (a)In generalThere are authorized to be appropriated for the purposes of this chapter—
 (1)$111,400,000 for fiscal year 2019; (2)$112,400,000 for fiscal year 2020;
 (3)$113,400,000 for fiscal year 2021;
 (4)$114,400,000 for fiscal year 2022; and (5)$115,400,000 for fiscal year 2023..
		4.Still images
			(a)Still images, voice recorders, and video recorders
 (1)Cockpit recordings and transcriptsSection 1114(c) is amended— (A)by redesignating paragraph (2) as paragraph (3);
 (B)in paragraph (3), as redesignated, by inserting References to information in making safety recommendations.— before This; and (C)in paragraph (1)—
 (i)in the first sentence, by striking The Board and inserting Confidentiality of recordings.—Except as provided in paragraph (2), the Board; and (ii)by amending the second sentence to read as follows:
							
 (2)ExceptionSubject to subsections (b) and (g), the Board shall make public any part of a transcript, any written depiction of visual information obtained from a video recorder, or any still image obtained from a video recorder the Board decides is relevant to the accident—
 (A)if the Board holds a public hearing on the accident or incident, at the time of the hearing; or (B)if the Board does not hold a public hearing, at the time a majority of the other factual reports on the accident are placed in the public docket..
 (2)Surface vehicle recordings and transcriptsSection 1114(d) is amended— (A)by redesignating paragraph (2) as paragraph (3); and
 (B)in paragraph (1)— (i)in the first sentence, by striking The Board and inserting Except as provided in paragraph (2), the Board; and
 (ii)by amending the second sentence to read as follows:  (2)ExceptionSubject to subsections (b) and (g), the Board shall make public any part of a transcript, any written depiction of visual information obtained from a video recorder, or any still image obtained from a video recorder the Board decides is relevant to the accident—
 (A)if the Board holds a public hearing on the accident, at the time of the hearing; or (B)if the Board does not hold a public hearing, at the time a majority of the other factual reports on the accident are placed in the public docket..
 (3)Privacy protectionsSection 1114 is amended by adding at the end the following:  (g)Privacy protectionsBefore making public any still image obtained from a video recorder under subsection (c)(2) or subsection (d)(2), the Board shall take such action as appropriate to protect from public disclosure any information that readily identifies an individual, including a decedent..
 (b)Cockpit and surface vehicle recordings and transcriptsSection 1154(a) is amended— (1)in the heading, by striking Transcripts and recordings and inserting In general;
 (2)in paragraph (1)— (A)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and
 (B)by inserting before subparagraph (B) the following:  (A)any still image that the National Transportation Safety Board has not made available to the public under section 1114(c) or 1114(d) of this title;;
 (3)in paragraph (3)— (A)in the matter preceding subparagraph (A), by striking recorder recording and inserting recorder recording, including with regard to a video recording any still image that the National Transportation Safety Board has not made available to the public under section 1114(c) or 1114(d) of this title,; and
 (B)in subparagraph (B), by striking recorder recording and inserting recorder recording, including with regard to a video recording any still image that the National Transportation Safety Board has not made available to the public under section 1114(c) or 1114(d) of this title,; and
 (4)in paragraph (4)— (A)in subparagraph (A)—
 (i)by inserting a still image or before a part of a cockpit; and (ii)by striking the part of the transcript or the recording each place it appears and inserting the still image, the part of the transcript, or the recording;
 (B)in subparagraph (B)— (i)by inserting a still image or before a part of a cockpit; and
 (ii)by striking the part of the transcript or the recording each place it appears and inserting the still image, the part of the transcript, or the recording; and (C)in paragraph (6)—
 (i)by redesignating subparagraph (B) as subparagraph (C); and (ii)by inserting after subparagraph (A) the following:
							
 (B)Still imageThe term still image means any still image obtained from a video recorder.. 5.Information sharing (a)Confidential informationSection 1114(b) is amended—
 (1)in the heading, by striking Trade secrets and inserting Certain confidential information; (2)in paragraph (1)—
 (A)in the matter preceding subparagraph (A)— (i)by inserting In general.— before The Board; and
 (ii)by striking information related to a trade secret referred to in section 1905 of title 18 and inserting information, including trade secrets, as described in section 1905 of title 18; and (B)in subparagraph (D), by striking to the public to protect health and safety and inserting subject to paragraph (4), to the public when the Board considers it necessary to protect health and safety;
 (3)in paragraph (2), by striking Information and inserting Preservation of confidentiality.—Information; and (4)by adding at the end the following:
					
 (4)LimitationA disclosure under paragraph (1)(D) may only be considered necessary to protect health and safety if the Board is required under this chapter to explain a finding, a cause or probable cause, or a safety recommendation related to an accident or incident investigated by the Board and cannot reasonably fulfill its duties without such disclosure..
 (b)Sharing information with other Federal agenciesSection 1114, as amended, is further amended by adding at the end the following:  (h)LimitationA department, agency, or instrumentality of the United States Government that receives information from the Board under this section may not publicly disclose any part of that information if the information is exempted or prohibited from disclosure under this chapter or any other law of the United States..
 6.Electronic recordsSection 1134(a)(2) is amended by inserting including an electronic record, after record,. 7.Report on Most Wanted List methodology (a)In generalNot later than the date that the first Most Wanted List to be published after the date of enactment of this Act is published, the Chairman shall publish on a publicly available Web site of the Board and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the methodology used to prioritize and select recommendations to be included by the Board in the Most Wanted List.
 (b)ElementsThe report under subsection (a) shall include— (1)a detailed description of how the Board accounts for the risk to safety addressed in each of its recommendations, including the extent to which the Board considers—
 (A)the types of data and other information, including studies and reports, used to identify the amount and probability of risk to safety;
 (B)the reduction of the risk to safety, estimated over a period of time, by implementing each recommendation;
 (C)the practicality and feasibility of achieving the reduction described in subparagraph (B); and (D)any alternate means of reducing the risk;
 (2)a detailed description of the extent to which the Board considers any prior, related investigation, safety recommendation, or other safety action when prioritizing and selecting recommendations; and
 (3)a description of the extent of coordination and consultation when prioritizing and selecting the recommendations.
 (c)ConsultationThe Board shall consult with the head of each relevant Federal department and agency in developing the methodology described in subsection (a).
 (d)GAO reportNot later than 15 months after the date that the methodology report is published under subsection (a), the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report examining the methodology used by the Board to prioritize and select safety recommendations for inclusion in the Most Wanted List, including the extent to which the Board—
 (1)utilized best practices and rigorous analysis to account for and prioritize the reduction of risk to safety;
 (2)accounted for and factored in practicality, feasibility, and alternative means of reducing risk; and
 (3)coordinated and consulted when prioritizing and selecting the recommendations. 8.Methodology sections (a)In generalNot later than 2 years after the date of enactment of this Act, the Chairman shall include with each investigative report in which a recommendation is issued by the Board, a methodology section detailing the process and information underlying the selection of each recommendation.
 (b)ElementsExcept as provided in subsection (c), the methodology section under subsection (a) shall include, for each recommendation—
 (1)a brief summary of the Board's collection and analysis of the specific accident investigation information most relevant to the recommendation;
 (2)a description of the Board's use of external information, including studies, reports, and experts, other than the findings of a specific accident investigation, to inform or support the recommendation, including a brief summary of the specific safety benefits and other effects identified by each study, report, or expert;
 (3)a brief summary of any alternative actions considered, including the alternative of not issuing a recommendation; and
 (4)a brief summary of any examples of actions taken by regulated entities prior to the publication of the safety recommendation, to the extent such actions are known to the Board, that were consistent with the recommendation.
 (c)ExceptionSubsection (a) shall not apply if the recommendation is only for a person to disseminate information on—
 (1)an existing agency best practices document; or (2)an existing regulatory requirement.
 (d)Rule of constructionNothing in this section may be construed to require any change to a recommendation made by the Board prior to the date of enactment of this Act, unless the recommendation is a repeat recommendation issued on or after the date of enactment of this Act.
 (e)Savings clauseNothing in this section may be construed to delay publication of the findings, cause, or probable cause of a Board investigation.
			9.Addressing the needs of families of individuals involved in accidents
 (a)Air carriers holding certificates of public convenience and necessitySection 41113 is amended— (1)in subsection (a), by striking a major and inserting any; and
 (2)in subsection (b)— (A)in paragraph (9), by striking (and any other victim of the accident) and inserting (and any other victim of the accident, including any victim on the ground);
 (B)in paragraph (16), by striking major and inserting any; and (C)in paragraph (17)(A), by striking significant and inserting any.
 (b)Foreign air carriers providing foreign air transportationSection 41313 is amended— (1)in subsection (b), by striking a major and inserting any; and
 (2)in subsection (c)— (A)in paragraph (1), by striking a significant and inserting any;
 (B)in paragraph (2), by striking a significant and inserting any; (C)by amending paragraph (9) to read as follows:
						
 (9)Equal treatment of passengersAn assurance that the treatment of the families of nonrevenue passengers (and any other victim of the accident, including any victim on the ground) will be the same as the treatment of the families of revenue passengers.;
 (D)in paragraph (16), by striking major and inserting any; and (E)in paragraph (17)(A), by striking significant and inserting any.
 (c)Assistance to families of passengers involved in aircraft accidentsSection 1136 is amended— (1)in subsection (a), by striking aircraft accident within the United States involving an air carrier or foreign air carrier and resulting in a major loss of life and inserting aircraft accident involving an air carrier or foreign air carrier, resulting in any loss of life, and for which the National Transportation Safety Board will serve as the lead investigative agency; and
 (2)by amending subsection (h)(1) to read as follows:  (1)Aircraft accidentThe term aircraft accident means any aviation disaster, regardless of its cause or suspected cause, for which the National Transportation Safety Board is the lead investigative agency..
				(d)Information for families of individuals involved in accidents
 (1)In generalChapter 11 is amended by inserting after section 1139 the following:  1140.Information for families of individuals involved in accidentsIn the course of an investigation of an accident described in section 1131(a)(1), except an aircraft accident described in section 1136 or a rail passenger accident described in section 1139, the Board may, to the maximum extent practicable, ensure that the families of individuals involved in the accident, and other individuals the Board deems appropriate—
 (1)are informed as to the roles, with respect to the accident and the post-accident activities, of the Board;
 (2)are briefed, prior to any public briefing, about the accident, its causes, and any other findings from the investigation; and
 (3)are individually informed of and allowed to attend any public hearings and meetings of the Board about the accident..
 (2)Table of contentsThe table of contents of chapter 11 is amended by inserting after the item relating to section 1139 the following:
					1140. Information for families of individuals involved in accidents..
 10.Government Accountability Office report on investigation launch decision-making processesSection 1138 is amended— (1)in subsection (b)—
 (A)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and (B)by inserting after paragraph (4) the following:
					
 (5)the process and procedures to select an accident to investigate;; and (2)in subsection (c), by inserting a comma after Science.
			11.Periodic review of safety recommendations
 (a)ReportsSection 1117 is amended— (1)in the heading, by striking Annual report and inserting Reports;
 (2)by inserting (a) In general.— before The National Transportation Safety Board shall; and (3)by adding at the end the following:
					
						(b)Retrospective review To ensure updated and effective safety recommendations
 (1)In generalNot later than June 1, 2019, the Chairman shall complete, based on the public comments under paragraph (2), a comprehensive review of recommendations issued by the Board that are classified as open by the Board.
							(2)Public comments
 (A)In generalBefore conducting a review under paragraph (1), and at least every 5 years thereafter, the Chairman shall publish in the Federal Register a request for public comment on recommendations to be updated or closed.
 (B)RecommendationsA request for public comment under subparagraph (A) shall solicit— (i)recommendations to be updated or closed, including a reference to the applicable recommendation number;
 (ii)justifications, including any supporting information, for updating or closing a recommendation; and (iii)if applicable, specific suggestions for updating a recommendation.
 (C)Public comment periodThe Chairman shall provide 90 days for public comment under this subsection. (3)ContentsA review under paragraph (1) shall include for each recommendation under paragraph (2)—
 (A)consideration of each justification under paragraph (2)(B)(ii) and, if applicable, each suggestion under clause (iii) of that paragraph;
 (B)an assessment of whether the recommendation is— (i)outmoded or outdated in light of changed circumstances, including the availability of new technologies;
 (ii)ineffective, insufficient, impracticable, or infeasible for achieving its objective; (iii)unclear; or
 (iv)inconsistent with or duplicative of other recommendations; (C)a determination, based on the assessment under subparagraph (B), whether it is appropriate to update or close the recommendation; and
 (D)a justification for each determination under subparagraph (C). (4)ReportNot later than 180 days after the date the review under paragraph (1) is complete, the Chairman shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the findings of the review under paragraph (1); (B)each determination under paragraph (3)(C) and justification under paragraph (3)(D); and
 (C)if applicable, a schedule for updating or closing a recommendation..
 (b)Savings clauseNothing in this section or the amendments made by this section may be construed to limit the authority of the Board to update or close a recommendation.
			12.General organization
 (a)Terms of the chairman and vice chairmanSection 1111(d) is amended by striking 2 years and inserting 3 years. (b)Nonpublic collaborative discussionsSection 1111 is amended by adding at the end the following:
				
					(k)Open meetings
 (1)In generalThe Board shall be deemed to be an agency for purposes of section 552b of title 5. (2)Nonpublic collaborative discussions (A)In generalNotwithstanding section 552b of title 5, a majority of the members may hold a meeting that is not open to public observation to discuss official agency business if—
 (i)no formal or informal vote or other official agency action is taken at the meeting; (ii)each individual present at the meeting is a member or an employee of the Board; and
 (iii)the General Counsel of the Board is present at the meeting. (B)Disclosure of nonpublic collaborative discussionsExcept as provided under subparagraph (C), not later than 2 business days after the conclusion of a meeting under subparagraph (A), the Board shall make available to the public, in a place easily accessible to the public—
 (i)a list of the individuals present at the meeting; and (ii)a summary of the matters discussed at the meeting, except for any matter the Board properly determines may be withheld from the public under section 552b(c) of title 5.
 (C)SummaryIf the Board properly determines a matter may be withheld from the public under section 552b(c) of title 5, the Board shall provide a summary with as much general information as possible on each matter withheld from the public.
 (D)Preservation of open meetings requirements for agency actionNothing in this paragraph may be construed to limit the applicability of section 552b of title 5 with respect to a meeting of the members other than that described in this paragraph.
 (E)Statutory constructionNothing in this paragraph may be construed— (i)to limit the applicability of section 552b of title 5 with respect to any information which is proposed to be withheld from the public under subparagraph (B)(ii); or
 (ii)to authorize the Board to withhold from any individual any record that is accessible to that individual under section 552a of title 5..
 (c)Investigative officersSection 1113 is amended by striking subsection (h). 13.Technical and conforming amendments (a)Table of contentsThe table of contents of chapter 11 is amended in the item relating to section 1138 by striking Board and inserting Board..
 (b)General authoritySection 1131(a)(1)(A) is amended by striking a public aircraft as defined by section 40102(a)(37) of this title and inserting a public aircraft as defined by section 40102(a) of this title.  1.Short title; table of contents; references (a)Short titleThis Act may be cited as the National Transportation Safety Board Reauthorization Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; references.Sec. 2. Definitions.Sec. 3. Authorization of appropriations.Sec. 4. Still images.Sec. 5. Information sharing.Sec. 6. Electronic records.Sec. 7. Report on Most Wanted List methodology.Sec. 8. Methodology sections.Sec. 9. Multi-modal accident database management system.Sec. 10. Addressing the needs of families of individuals involved in accidents.Sec. 11. Government Accountability Office report on investigation launch decision-making processes.Sec. 12. Periodic review of safety recommendations.Sec. 13. General organization.Sec. 14. Technical and conforming amendments. (c)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 2.DefinitionsIn this Act: (1)BoardThe term Board means the National Transportation Safety Board.
 (2)ChairmanThe term Chairman means the Chairman of the National Transportation Safety Board. (3)Most Wanted ListThe term Most Wanted List means the Board publication entitled Most Wanted List.
 3.Authorization of appropriationsSection 1118(a) is amended to read as follows:  (a)In generalThere are authorized to be appropriated for the purposes of this chapter $111,400,000 for fiscal year 2019, $112,400,000 for fiscal year 2020, $113,400,000 for fiscal year 2021, $114,400,000 for fiscal year 2022, and $115,400,000 for fiscal year 2023. Such sums shall remain available until expended.
				.
		4.Still images
			(a)Still images, voice recorders, and video recorders
 (1)Cockpit recordings and transcriptsSection 1114(c) is amended— (A)by redesignating paragraph (2) as paragraph (3);
 (B)in paragraph (3), as redesignated, by inserting References to information in making safety recommendations.— before This; and (C)in paragraph (1)—
 (i)in the first sentence, by striking The Board and inserting Confidentiality of recordings.—Except as provided in paragraph (2), the Board; and (ii)by amending the second sentence to read as follows:
							
 (2)ExceptionSubject to subsections (b) and (g), the Board shall make public any part of a transcript, any written depiction of visual information obtained from a video recorder, or any still image obtained from a video recorder the Board decides is relevant to the accident or incident—
 (A)if the Board holds a public hearing on the accident or incident, at the time of the hearing; or (B)if the Board does not hold a public hearing, at the time a majority of the other factual reports on the accident or incident are placed in the public docket..
 (2)Surface vehicle recordings and transcriptsSection 1114(d) is amended— (A)by redesignating paragraph (2) as paragraph (3); and
 (B)in paragraph (1)— (i)in the first sentence, by striking The Board and inserting Except as provided in paragraph (2), the Board; and
 (ii)by amending the second sentence to read as follows:  (2)ExceptionSubject to subsections (b) and (g), the Board shall make public any part of a transcript, any written depiction of visual information obtained from a video recorder, or any still image obtained from a video recorder the Board decides is relevant to the accident—
 (A)if the Board holds a public hearing on the accident, at the time of the hearing; or (B)if the Board does not hold a public hearing, at the time a majority of the other factual reports on the accident are placed in the public docket..
 (3)Privacy protectionsSection 1114 is amended by adding at the end the following:  (g)Privacy protectionsBefore making public any still image obtained from a video recorder under subsection (c)(2) or subsection (d)(2), the Board shall take such action as appropriate to protect from public disclosure any information that readily identifies an individual, including a decedent..
 (b)Cockpit and surface vehicle recordings and transcripts Section 1154(a) is amended— (1)in the heading, by striking Transcripts and recordings and inserting In general;
 (2)in paragraph (1)— (A)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and
 (B)by inserting before subparagraph (B) the following:  (A)any still image that the National Transportation Safety Board has not made available to the public under section 1114(c) or 1114(d) of this title;;
 (3)in paragraph (3)— (A)in the matter preceding subparagraph (A), by striking recorder recording and inserting recorder recording, including with regard to a video recording any still image that the National Transportation Safety Board has not made available to the public under section 1114(c) or 1114(d) of this title,; and
 (B)in subparagraph (B), by striking recorder recording and inserting recorder recording, including with regard to a video recording any still image that the National Transportation Safety Board has not made available to the public under section 1114(c) or 1114(d) of this title,;
 (4)in paragraph (4)— (A)in subparagraph (A)—
 (i)by inserting a still image or before a part of a cockpit; and (ii)by striking the part of the transcript or the recording each place it appears and inserting the still image, the part of the transcript, or the recording;
 (B)in subparagraph (B)— (i)by inserting a still image or before a part of a cockpit; and
 (ii)by striking the part of the transcript or the recording each place it appears and inserting the still image, the part of the transcript, or the recording; and (C)in paragraph (6)—
 (i)by redesignating subparagraph (B) as subparagraph (C); and (ii)by inserting after subparagraph (A) the following:
							
 (B)Still imageThe term still image means any still image obtained from a video recorder.. 5.Information sharing (a)Confidential informationSection 1114(b) is amended—
 (1)in the heading, by striking Trade secrets and inserting Certain confidential information; (2)in paragraph (1)—
 (A)in the matter preceding subparagraph (A)— (i)by inserting In general.— before The Board; and
 (ii)by striking information related to a trade secret referred to in section 1905 of title 18 and inserting information, including trade secrets, as described in section 1905 of title 18; and (B)in subparagraph (D), by striking to the public to protect health and safety and inserting subject to paragraph (4), to the public when the Board considers it necessary to protect health and safety;
 (3)in paragraph (2), by striking Information and inserting Preservation of confidentiality.—Information; and (4)by adding at the end the following:
					
 (4)LimitationA disclosure under paragraph (1)(D) may only be considered necessary to protect health and safety if the Board is required under this chapter to explain a finding, a cause or probable cause, or a safety recommendation related to an accident or incident investigated by the Board and cannot reasonably fulfill its duties without such disclosure..
 (b)Sharing information with other Federal agenciesSection 1114, as amended, is further amended by adding at the end the following:  (h)LimitationA department, agency, or instrumentality of the United States Government that receives information from the Board under this section may not publicly disclose any part of that information if the information is exempted or prohibited from disclosure under this chapter or any other law of the United States..
 6.Electronic recordsSection 1134(a)(2) is amended by inserting including an electronic record, after record,. 7.Report on Most Wanted List methodology (a)In generalNot later than the date that the first Most Wanted List to be published after the date of enactment of this Act is published, the Chairman shall publish on a publicly available Web site of the Board and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the methodology used to prioritize and select recommendations to be included by the Board in the Most Wanted List.
 (b)ElementsThe report under subsection (a) shall include— (1)a detailed description of how the Board accounts for the risk to safety addressed in each of its recommendations, including the extent to which the Board considers—
 (A)the types of data and other information, including studies and reports, used to identify the amount and probability of risk to safety;
 (B)the reduction of the risk to safety, estimated over a period of time, by implementing each recommendation;
 (C)the practicality and feasibility of achieving the reduction described in subparagraph (B); and (D)any alternate means of reducing the risk;
 (2)a detailed description of the extent to which the Board considers any prior, related investigation, safety recommendation, or other safety action when prioritizing and selecting recommendations; and
 (3)a description of the extent of coordination and consultation when prioritizing and selecting the recommendations.
 (c)ConsultationThe Board shall consult with the head of each relevant Federal department and agency in developing the methodology described in subsection (a).
 (d)GAO reportNot later than 15 months after the date that the methodology report is published under subsection (a), the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report examining the methodology used by the Board to prioritize and select safety recommendations for inclusion in the Most Wanted List, including the extent to which the Board—
 (1)utilized best practices and rigorous analysis to account for and prioritize the reduction of risk to safety;
 (2)accounted for and factored in practicality, feasibility, and alternative means of reducing risk; and
 (3)coordinated and consulted when prioritizing and selecting the recommendations. 8.Methodology sections (a)In generalNot later than 2 years after the date of enactment of this Act, the Chairman shall include with each investigative report in which a recommendation is issued by the Board, a methodology section detailing the process and information underlying the selection of each recommendation.
 (b)ElementsExcept as provided in subsection (c), the methodology section under subsection (a) shall include, for each recommendation—
 (1)a brief summary of the Board's collection and analysis of the specific accident investigation information most relevant to the recommendation;
 (2)a description of the Board's use of external information, including studies, reports, and experts, other than the findings of a specific accident investigation, to inform or support the recommendation, including a brief summary of the specific safety benefits and other effects identified by each study, report, or expert;
 (3)a brief summary of any alternative actions considered, including the alternative of not issuing a recommendation; and
 (4)a brief summary of any examples of actions taken by regulated entities prior to the publication of the safety recommendation, to the extent such actions are known to the Board, that were consistent with the recommendation.
 (c)ExceptionSubsection (a) shall not apply if the recommendation is only for a person to disseminate information on—
 (1)an existing agency best practices document; or (2)an existing regulatory requirement.
 (d)Rule of constructionNothing in this section may be construed to require any change to a recommendation made by the Board prior to the date of enactment of this Act, unless the recommendation is a repeat recommendation issued on or after the date of enactment of this Act.
 (e)Savings clauseNothing in this section may be construed to delay— (1)publication of the findings, cause, or probable cause of a Board investigation; or
 (2)the issuance of an urgent recommendation that the Board has determined must be issued to avoid immediate loss, death, or injury.
				9.Multi-modal accident database management system
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Board shall establish and maintain a multi-modal accident database management system for Board investigators.
 (b)PurposesThe purposes of the system shall be to support the Board in improving— (1)the quality of accident data the Board makes available to the public; and
 (2)the selection of accidents for investigation and allocation of limited resources. (c)RequirementsThe system shall—
 (1)maintain a historical record of accidents that are investigated by the Board; and (2)be capable of the secure storage, retrieval, and management of information associated with such investigations.
				10.Addressing the needs of families of individuals involved in accidents
 (a)Air carriers holding certificates of public convenience and necessitySection 41113 is amended— (1)in subsection (a), by striking a major and inserting any; and
 (2)in subsection (b)— (A)in paragraph (9), by striking (and any other victim of the accident) and inserting (and any other victim of the accident, including any victim on the ground);
 (B)in paragraph (16), by striking major and inserting any; and (C)in paragraph (17)(A), by striking significant and inserting any.
 (b)Foreign air carriers providing foreign air transportationSection 41313 is amended— (1)in subsection (b), by striking a major and inserting any; and
 (2)in subsection (c)— (A)in paragraph (1), by striking a significant and inserting any;
 (B)in paragraph (2), by striking a significant and inserting any; (C)by amending paragraph (9) to read as follows:
						
 (9)Equal treatment of passengersAn assurance that the treatment of the families of nonrevenue passengers (and any other victim of the accident, including any victim on the ground) will be the same as the treatment of the families of revenue passengers.;
 (D)in paragraph (16), by striking major and inserting any; and (E)in paragraph (17)(A), by striking significant and inserting any.
 (c)Assistance to families of passengers involved in aircraft accidentsSection 1136 is amended— (1)in subsection (a), by striking aircraft accident within the United States involving an air carrier or foreign air carrier and resulting in a major loss of life and inserting aircraft accident involving an air carrier or foreign air carrier, resulting in any loss of life, and for which the National Transportation Safety Board will serve as the lead investigative agency; and
 (2)in subsection (h)— (A)by amending paragraph (1) to read as follows:
						
 (1)Aircraft accidentThe term aircraft accident means any aviation disaster, regardless of its cause or suspected cause, for which the National Transportation Safety Board is the lead investigative agency.; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking ; and and inserting a semicolon;
 (ii)in subparagraph (B), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
							
 (C)any other person injured or killed in the aircraft accident, as determined appropriate by the Board..
						(d)Information for families of individuals involved in accidents
 (1)In generalChapter 11 is amended by inserting after section 1139 the following:  1140.Information for families of individuals involved in accidentsIn the course of an investigation of an accident described in section 1131(a)(1), except an aircraft accident described in section 1136 or a rail passenger accident described in section 1139, the Board may, to the maximum extent practicable, ensure that the families of individuals involved in the accident, and other individuals the Board deems appropriate—
 (1)are informed as to the roles, with respect to the accident and the post-accident activities, of the Board;
 (2)are briefed, prior to any public briefing, about the accident, its causes, and any other findings from the investigation; and
 (3)are individually informed of and allowed to attend any public hearings and meetings of the Board about the accident..
 (2)Table of contentsThe table of contents of chapter 11 is amended by inserting after the item relating to section 1139 the following:
					1140. Information for families of individuals involved in accidents..
 11.Government Accountability Office report on investigation launch decision-making processesSection 1138 is amended— (1)in subsection (b)—
 (A)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and (B)by inserting after paragraph (4) the following:
					
 (5)the process and procedures to select an accident to investigate;; and (2)in subsection (c), by inserting a comma after Science.
			12.Periodic review of safety recommendations
 (a)ReportsSection 1117 is amended— (1)in the heading, by striking Annual report and inserting Reports;
 (2)by inserting (a) In general.— before The National Transportation Safety Board shall; and (3)by adding at the end the following:
					
						(b)Retrospective review to ensure updated and effective safety recommendations
 (1)In generalNot later than June 1, 2019, and in response to public comments received under paragraph (2), the Chairman shall complete a comprehensive review of recommendations issued by the Board that are classified as open by the Board.
							(2)Public comments
 (A)In generalBefore conducting a review under paragraph (1), and at least every 5 years thereafter, the Chairman shall publish in the Federal Register a request for public comment on recommendations to be updated, closed, or reissued.
 (B)RecommendationsA request for public comment under subparagraph (A) shall solicit— (i)recommendations to be updated, closed, or reissued, including a reference to the applicable recommendation number;
 (ii)justifications, including any supporting information, for updating, closing, or reissuing a recommendation; and
 (iii)if applicable, specific suggestions for updating a recommendation. (C)Public comment periodThe Chairman shall provide 90 days for public comment under this subsection.
 (3)ContentsA review under paragraph (1) shall include for each recommendation under paragraph (2)— (A)consideration of each justification under paragraph (2)(B)(ii) and, if applicable, each suggestion under clause (iii) of that paragraph;
 (B)an assessment of whether the recommendation— (i)is outmoded, unclear, or unnecessary in light of—
 (I)changed circumstances; (II)more recently issued recommendations; or
 (III)the availability of new technologies;
 (ii)is ineffective or insufficient for achieving its objective; or (iii)should be reissued;
 (C)a determination, based on the assessment under subparagraph (B), whether it is appropriate to update, close, or reissue the recommendation; and
 (D)a justification for each determination under subparagraph (C). (4)ReportNot later than 180 days after the date a review under paragraph (1) is complete, the Chairman shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the findings of the review under paragraph (1); (B)each determination under paragraph (3)(C) and justification under paragraph (3)(D); and
 (C)if applicable, a schedule for updating, closing, or reissuing a recommendation.. (b)Savings clauseNothing in this section or the amendments made by this section may be construed to limit the authority of the Board to update, close, or reissue a recommendation.
			13.General organization
 (a)Terms of the chairman and vice chairmanSection 1111(d) is amended by striking 2 years and inserting 3 years. (b)Nonpublic collaborative discussionsSection 1111 is amended by adding at the end the following:
				
					(k)Open meetings
 (1)In generalThe Board shall be deemed to be an agency for purposes of section 552b of title 5. (2)Nonpublic collaborative discussions (A)In generalNotwithstanding section 552b of title 5, a majority of the members may hold a meeting that is not open to public observation to discuss official agency business if—
 (i)no formal or informal vote or other official agency action is taken at the meeting; (ii)each individual present at the meeting is a member or an employee of the Board; and
 (iii)the General Counsel of the Board is present at the meeting. (B)Disclosure of nonpublic collaborative discussionsExcept as provided under subparagraph (C), not later than 2 business days after the conclusion of a meeting under subparagraph (A), the Board shall make available to the public, in a place easily accessible to the public—
 (i)a list of the individuals present at the meeting; and (ii)a summary of the matters discussed at the meeting, except for any matter the Board properly determines may be withheld from the public under section 552b(c) of title 5.
 (C)SummaryIf the Board properly determines a matter may be withheld from the public under section 552b(c) of title 5, the Board shall provide a summary with as much general information as possible on each matter withheld from the public.
 (D)Preservation of open meetings requirements for agency actionNothing in this paragraph may be construed to limit the applicability of section 552b of title 5 with respect to a meeting of the members other than that described in this paragraph.
 (E)Statutory constructionNothing in this paragraph may be construed— (i)to limit the applicability of section 552b of title 5 with respect to any information which is proposed to be withheld from the public under subparagraph (B)(ii); or
 (ii)to authorize the Board to withhold from any individual any record that is accessible to that individual under section 552a of title 5..
 (c)Investigative officersSection 1113 is amended by striking subsection (h). (d)Authority to acquire small unmanned aircraft systems for investigation purposesSection 1113(b)(1) is amended—
 (1)in subparagraph (H) by striking and at the end; (2)in subparagraph (I) by striking the period at the end and inserting ; and; and
 (3)by inserting at the end the following:  (J)acquire, for investigation purposes under this chapter, small unmanned aircraft systems that weigh less than 55 pounds, notwithstanding any other law, including regulations and policies..
				14.Technical and conforming amendments
 (a)Table of contentsThe table of contents of chapter 11 is amended in the item relating to section 1138 by striking Board and inserting Board.. (b)General authoritySection 1131(a)(1)(A) is amended by striking a public aircraft as defined by section 40102(a)(37) of this title and inserting a public aircraft as defined by section 40102(a) of this title.July 10, 2018Reported with an amendment